Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered October 18, 1996, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecution’s failure to provide Rosario material warrants reversal has not been properly preserved for appellate review. In any event, the inadequacy of the record forecloses any intelligent review of the defendant’s claim (see, People v Rashid, 164 AD2d 951).
The defendant was not denied the effective assistance of counsel (see, People v Benevento, 91 NY2d 708). Miller, J. P., Ritter, Florio and Luciano, JJ., concur.